Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-16 are cancelled.  Claims 17 and 18 are pending.

Priority
This application is a CON of 16/742,122 01/14/2020 ABN, 16/742,122 is a CON of 15/397,375 01/03/2017 PAT 10532039, 15/397,375 is a CON of 13/351,616 01/17/2012 PAT 9532969, 13/351,616 has PRO 61/502,090 06/28/2011, and 13/351,616 has PRO 61/440,608 02/08/2011.

Election/Restrictions
Applicant’s election without traverse of the species shown below, in the reply filed on 3/30/22 is acknowledged.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 17 and 18 are examined herein insofar as they read on the elected invention and species.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 18 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,532,039 B2. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,865,765 B2 as evidenced by Penn Medicine (Eczema vs. Psoriasis_ Similarities, Contrasts and Treatment; retrieved from the internet on 4/26/22). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of psoriasis comprising administering the compound shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The patented claims are generally drawn to the treatment of eczema using the same compound.
Penn Medicine evidences that it was known that “The treatments for eczema and psoriasis are similar” (see, for example, Finding Treatment).
It would have been obvious to one of ordinary skill to use the treatment of the patent for psoriasis, thus making the instant claims obvious.

Claims 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,532,969 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of psoriasis comprising administering the compound shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The patented claims are generally drawn to the treatment of psoriasis using the same compound in a composition.
Thus, the patented claims anticipate the instant claims.

Claims 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,585,860 B2 as evidenced by Penn Medicine (Eczema vs. Psoriasis_ Similarities, Contrasts and Treatment; retrieved from the internet on 4/26/22). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of psoriasis comprising administering the compound shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The patented claims are generally drawn to the treatment of eczema using the same compound.
Penn Medicine evidences that it was known that “The treatments for eczema and psoriasis are similar” (see, for example, Finding Treatment).
It would have been obvious to one of ordinary skill to use the treatment of the patent for psoriasis, thus making the instant claims obvious.

Claims 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No 9,962,361 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of psoriasis comprising administering the compound shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The patented claims are generally drawn to the compound shown above, and a composition thereof.
Looking to the specification of the patent for definition of the utility thereof, it is disclosed that the compound is useful for the treatment of psoriasis (see, for example, column 6 lines 43-63), thus the instant claims are an obvious variant of the patented claims.

Claims 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,532,039 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of psoriasis comprising administering the compound shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The patented claims are generally drawn to the treatment of psoriasis using the same compound in a composition.
Thus, the patented claims anticipate the instant claims.

Claims 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No 10,888,540 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of psoriasis comprising administering the compound shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The patented claims are generally drawn to the compound shown above, and a composition thereof.
Looking to the specification of the patent for definition of the utility thereof, it is disclosed that the compound is useful for the treatment of psoriasis (see, for example, column 7 lines 1-12), thus the instant claims are an obvious variant of the patented claims.

Claims 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of copending application No 17/141,300. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of psoriasis comprising administering the compound shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The copending claims are generally drawn to a compound that embraces the compound shown above, and a composition thereof.
Looking to the specification of the copending claims for definition of the utility thereof, it is disclosed that the compound is useful for the treatment of psoriasis (see, for example, [0026]), thus the instant claims are an obvious variant of the copending claims.

Conclusion
Claims 1-16 are cancelled.  Claims 17 and 18 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627